DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The current Office action is in response to Applicant’s amendment filed on June 1, 2022. 
Claims 1-9 have been amended. 
Claims 1-9 are currently pending. 
Response to Arguments
Applicant's arguments filed June 1, 2022 have been fully considered but they are not persuasive. Regarding the 112(b) rejection of claims 2, Applicant has amended the claims but the indefinite claim language was not corrected or clarified. 
Regarding the 112(f) interpretation of claim 6, Applicant argues that dependent claims 7-9 provide adequate structure for the “incident angle control mechanism” of claim 6 since claims 7-9 define the incident angle control mechanism as a drive mechanism. Applicant further argues “drive mechanism is supported by the written description and would be understood by one of ordinary skill in the art to include such structure as an electric drive system, which may include an electric motor and the necessary controls for operating the electric motor”.
However, as currently written, claim 6 fails to recite sufficient structure to perform the claimed function. As noted in the previous Office action, the use of the term “mechanism” is not adequate structure for performing the claim function because it fails to describe a particular structure. Claims 7-8 fail to define the drive mechanism as an electric drive system with an electric motor and the necessary controls to operate the motor. The specification fails to disclose the drive mechanism being a electric drive system. 
Applicant’s arguments, see Pg. 7, filed June 1, 2022, with respect to Claim 9 have been fully considered and are persuasive.  The 112(a) and 112(b) rejections of the claim have been withdrawn. Applicant has amended the claims to include sufficient structure that is able to perform the claimed function. 
Applicant’s arguments, see Pg. 7, filed June 1, 2022, with respect to Claims 3-4 have been fully considered and are persuasive.  The 112(b) rejection of the claims has been withdrawn. Applicant has corrected the indefinite claim language of claims 3-4.
Applicant’s arguments, see Pg. 7, filed June 1, 2022, with respect to Claims 1-9 have been fully considered and are persuasive.  The 103 rejection of the claim has been withdrawn. Regarding claims 1 and 6,  Applicant argues Anon, Sato and Yun fail to teach “calculating an incident angle of X-rays from the specified energy and a distance between the plurality of photosensitive elements, which detect X-rays having the specified energy, and a focal plane of the spectrally dispersive element; and adjusting the incident angle of X-rays impinging on the spectrally dispersive element based on the incident angle of X- rays calculated from the specified energy and the distance”. This argument is persuasive. Anan specifying the X-ray energy to be acquired and adjusting the incident angle based on the X-ray energy in [0071] but fails to disclose calculating the incident angle based on the energy and a distance between the detector and the grating. Sato teaches bringing the focal place of the grating into positional coincidence with the detector elements that detect the specified energy in [0024]-[0025] and [0054]-[0055] but fails to teach calculating the incident angle based on the energy and a distance between the detector and the grating.
Claim Objections
Claims 1-5 are objected to because of the following informalities: 
Regarding claim 1, “a sample” in line 8 should be changed to “the sample” in order to correct the antecedence. 
Regarding claim 1, “with those one or ones of the plurality of photosensitive elements” should be changed to “with one or more of the plurality of photosensitive elements” in order to correct a grammatical informality. Claims 2-5 are objected to by virtue of their dependency.
Regarding claim 6, “with those one or ones of the plurality of photosensitive elements” in line 11 and lines 21-22 should be changed to “with one or more of the plurality of photosensitive elements” in order to correct a grammatical informality. Claims 7-9 are objected to by virtue of their dependency.
 Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitations “wherein said analytical apparatus further comprises a sample stage having a drive mechanism”. As currently written, the claim is directed to the analytical method of claim 1. Independent claim 1 recites “analytical method for use in analytical apparatus” in the preamble and recites “said method comprising steps of:”. However, as currently written, claim 2 states that the apparatus further comprises a sample stage and does not recite limitations directed to the method comprising the step of providing a sample stage. The claim fails to particularly point out whether or not the sample stage is part of the claimed method. 
As currently written, the adjustment of the incident angle with the sample stage is part of the analytical apparatus. However, the claim is directed to an analytical method of claim 1 and not an apparatus. Independent claim 1 states that the method comprising the step of adjusting the incident angle and recites “an analytical apparatus” in the preamble. The Examiner has interpreted the claim as “An analytical method as set forth in claim 1, further comprising: providing said analytical apparatus with a sample stage configured to move the sample”.
Regarding claim 6, claim limitation “an incident angle control mechanism for controlling the incident angle of X-rays impinging on the spectrally dispersive element” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of controlling the incident angle is performed by a mechanism. There is no disclosure of any particular structure to perform the incident angle control. The use of the term “mechanism” is not adequate structure for performing the claimed function because it does not describe a particular structure. The claimed function of controlling the incident angle can be performed in any number of ways in hardware, software, or a combination of the two. The specification does not provide adequate description such that one of an ordinary skill in the art would understand which structure performs the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 7-9 are rejected by virtue of their dependency. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “thee image sensor having: an incident angle control mechanism for controlling an incident angle of X-rays impinging on the spectrally dispersive element” is not adequately described by the specification. The specification discloses that the incident control mechanism is the sample stage in [0065] and discloses that the diffraction grating drive mechanism is the incident control mechanism in [0138]. The claim recites subject matter that is not adequately described by the specification in such a way that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. Claims 2-5 are rejected by virtue of their dependency.
Regarding claim 6, as described above, the disclosure does not provide adequate structure to perform the claimed function of controlling the incident angle. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention was not adequately described such one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  Claims 7-9 are rejected by virtue of their dependency. 
Allowable Subject Matter
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), set forth in this Office action.
Claims 2, and 6-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and under 35 U.S.C. 112(a), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior arts are Anan (U.S. 2017/0067838) and Sato (U.S. 2020/0225172).
Regarding claim 1:
Anan discloses an analytical method for use in an analytical apparatus having a spectrally dispersive element for spectrally dispersing X-rays emanating from a sample, said analytical method comprising the steps of:
providing an image sensor (Fig. 1, 114) operative to detect spectrally dispersed X-rays emanating from a sample ([0071], X-ray detector detects X-ray dispersion), the image sensor having: 
an incident angle control mechanism (Fig. 1, 137) for controlling an incident angle of X-rays impinging on the spectrally dispersive element ([0071], angle of diffraction grating is adjusted);
	specifying an energy of X-rays to be acquired ([0071], X-ray energy is specified as the energy to be detected); and
 	adjusting the incident angle based on the specified energy ([0071], diffraction grating is adjusted which changes the incident angle based on the X-ray energy) bring a focal plane of the spectrally dispersive element into positional coincidence ([0071], diffraction grating is adjusted which changes the incident angle based on the X-ray energy) with those one or ones of the plurality of photosensitive elements ([0071], X-ray energy is detected).
Sato teaches a plurality of photosensitive elements (Fig. 1, detector elements 1151) arranged in a direction of energy dispersion (Fig. 1, detector elements 1151 arranged in the direction X-rays); and bring a focal plane of the spectrally dispersive element into positional coincidence with those one or ones of the plurality of photosensitive elements which detect X-rays having the specified energy ([0024]-[0025] and [0054]-[0055], energy resolution depending on the diffraction member).
However, Anan and Sato fail to teach calculating an incident angle of X-rays from the specified energy and a distance between the plurality of photosensitive elements, which detect X-rays having the specified energy, and a focal plane of the spectrally dispersive element; and adjusting the incident angle of X-rays impinging on the spectrally dispersive element based on the incident angle of X-rays calculated from the specified energy and the distance.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the 112(a) rejection above. Claims 2-5 are indicated as allowable by virtue of their dependency. 
Regarding claim 6:
 Anan discloses an analytical apparatus comprising:
 a spectrally dispersive element (Fig. 1, 113) for spectrally dispersing X-rays emanating from a sample; 
an image sensor (Fig. 1, 114) operative to detect the spectrally dispersed X-rays ([0069]-[0071], detector detects dispersed X-rays);
 an incident angle control mechanism for controlling the incident angle of X-rays impinging on the spectrally dispersive element (This element is interpreted under 35 U.S.C. 112(f) as any hardware, software, or combination of the two that is able to control the incident angle of X-rays. Anan discloses an incident angle control in Fig. 1, 138); and 
a controller (Fig. 1, 105) for controlling the incident angle control mechanism; 
wherein the controller controls the incident angle control mechanism based on a specified energy of X-rays ([0071], diffraction grating is adjusted which changes the incident angle based on the X-ray energy) to bring a focal plane of the spectrally dispersive element into positional coincidence ([0071], diffraction grating is adjusted which changes the incident angle based on the X-ray energy) with those one or ones of the plurality of photosensitive elements ([0071], diffraction grating is adjusted which changes the incident angle based on the X-ray energy), wherein, when controlling the incident angle control mechanism, the controller is programmed or configured to:
 receive an input for the specified energy of X-rays to be acquired ([0071], X-ray energy is specified as the energy to be detected); and
adjust the incident angle based on the specified energy ([0071], diffraction grating is adjusted which changes the incident angle based on the X-ray energy) bring a focal plane of the spectrally dispersive element into positional coincidence ([0071], diffraction grating is adjusted which changes the incident angle based on the X-ray energy) with those one or ones of the plurality of photosensitive elements ([0071], X-ray energy is detected).
Sato discloses an image sensor (Fig. 1, 115) having a plurality of photosensitive elements (Fig. 1, detector elements 1151a, 1151, and 1151b) arranged in a direction of energy dispersion (Fig. 1, detector elements 1151a, 1151, and 1151b detects dispersed X-rays from 114); 
bring a focal plane of the spectrally dispersive element into positional coincidence with those one or ones of the plurality of photosensitive elements which detect X-rays having the specified energy ([0024]-[0025] and [0054]-[0055], energy resolution depending on the diffraction member). 
However, Anan and Sato fail to teach calculate an incident angle of X-rays from the specified energy and a distance between the plurality of photosensitive elements, which detect X-rays having the specified energy, and a focal plane of the spectrally dispersive element; and adjust the incident angle of X-rays impinging on the spectrally dispersive element based on the incident angle of X-rays calculated from the specified energy and the distance, wherein the incident angle is adjusted to bring the focal plane of the spectrally dispersive element into positional coincidence with those one or ones of the plurality of photosensitive elements which detect X-rays having the specified energy.
 Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the 112(a) and 112(b) rejections above. Claims 7-9 are indicated as allowable by virtue of their dependency. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884